The appeal brings for review a final decree annulling a marriage upon the ground, in short, that the defendant, wife, had caused the complainant, husband, to marry the defendant by falsely stating and pretending at the time that she was pregnant with child by the complainant, when in truth and in fact she was not pregnant at that time.
The record is voluminous but, at most, it shows that complainant and defendant had been intimately acquainted with one another for a long period of time prior to their marriage; that each was more or less infatuated with the other; that they were both people of education and experience, having both traveled and studied literary courses; that the man was at the time a law student at the University of Florida; that the young woman held a position as instructor in another university after coming to the United States from Spain, of which country she was a native; that upon several occasions within a few weeks prior to the marriage they had, by mutual agreement, indulged in sexual intercourse each with the other. The uncontradicted testimony is that from the Sunday they were married until the following Thursday they lived in the husband's house. The wife testified that they indulged in sexual intercourse each evening. Under all the circumstances, this testimony bears the earmark of truth. The husband presented the wife to Dean Trusler, newspaper men and others of the public, as *Page 682 
his wife, during these days after the marriage. The evidence is ample of a completely consummated marriage.
As we see it, the only question involved is whether or not a false representation made by a woman to a man with whom she has had sexual intercourse that she is pregnant by him and thereby he is persuaded to marry her, is a sufficient ground to warrant the annulment of the marriage.
The authorities are not all one way. Some courts have held that such facts will warrant the annulment, but we fail to find in those decisions what we consider logical reasoning for such conclusion. Under such conditions, it cannot be logically said that the man marries the woman because he desires to marry a woman who is pregnant, but the real reason for such marriage is more logically the fact that he knows he is at least in part responsible for the conduct which might have brought about the alleged condition.
In the case of Arno v. Arno, 265 Mass. 283, 163 N.E. 861, it is held:
"A man who had married a woman upon her demand after he had had sexual intercourse with her, cannot maintain a libel for nullity of the marriage, although he was led to marry her because he was grossly deceived by deliberate false representations on her part that she was with child by him, which he believed after having an examination of their truth made; and although at a hearing of the libel nothing appears to indicate that he would have married her had he not relied upon what was told to him and to those whom he called to assist him in verifying the truth of the representations."
This case followed the enunciation previously promulgated in Crehore v. Crehore, 97 Mass. 3320. This holding was followed in the case of Donovan v. Donovan, 263 N.Y. *Page 683 
Supp. 336. In that case the Court, speaking through the official referee, said:
"The course traveled by the plaintiff leads him far afield from the path which a devotee of the stern dame equity is required to follow as a necessary preliminary to receiving absolution at her shrine.
"When the plaintiff was accused, as he alleges, of being the father of an unborn child, if he was innocent he was called upon by every dictate of self-respect to deny the charge and, if guilty, he should not be relieved from the subsequent solemn contract of marriage because the prospective mother did not give birth to a child."
And further, in the same case, it was said:
"To allow an annulment upon the facts in the instant case would open up a new field for people inclined to throw off the relation and responsibility of a sacred contract upon which the basis of our society rests."
With these statements we concur.
For the reasons stated, the decree is reversed and the cause remanded with directions that the bill of complaint be dismissed.
So ordered.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN, J., concur in the opinion and judgment.
DAVIS, J., concurs in the conclusion, dissents as to the opinion.